United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE STUDIES & ANALYSES AGENCY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Steven D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-811
Issued: January 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2006 appellant filed a timely appeal of a November 22, 2005 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
October 2, 2004 pursuant to 5 U.S.C. § 8106(c) on the grounds that she refused an offer of
suitable work.
FACTUAL HISTORY
On April 14, 1997 appellant filed an occupational disease claim alleging that she
sustained a back injury from throwing mail while in the performance of duty. The Office
accepted aggravation of degenerative disc disease. Appellant’s compensation was terminated by
decision dated October 2, 1998 on the grounds that she refused an offer of suitable work. She

returned to a light-duty job and filed a traumatic injury claim for a back injury on July 21, 1999
when she was getting onto a bus. Appellant stated that the step was high and she had to pull
herself up using the hand rail, causing back pain. The case records were administratively
combined and, following development of the evidence, the Office accepted aggravation of
spondylosis with myelopathy.
Appellant filed a recurrence of disability claim (Form CA-2a) commencing
November 7, 2001. She indicated that the date of the original injury was January 8, 1997.
Appellant began receiving compensation for wage loss as of November 7, 2001.
The attending physician, Dr. Gary Dennis, a neurosurgeon, opined that appellant was
totally disabled for work. He diagnosed lumbosacral radiculopathy and chronic pain syndrome.
The Office referred appellant for a second opinion examination by Dr. Robert Smith, an
orthopedic surgeon. In a report dated July 3, 2002, Dr. Smith provided a history and results on
examination. He diagnosed degenerative spondylosis and he opined that the employment-related
aggravations had resolved. Dr. Smith indicated that appellant could work full time with
restrictions as outlined in an OWCP-5c form. According to Dr. Smith, appellant was limited to
10 pounds lifting, 6 hours sitting and 4 hours of intermittent walking.
The Office determined a conflict in the medical evidence existed with respect to
appellant’s ability to work. Appellant was referred to Dr. Joseph Fermaglich, a Board-certified
neurologist, for a referee examination. By report dated February 3, 2003, Dr. Fermaglich
provided a history and reviewed medical evidence. He provided results on physical and
neurologic examination, diagnosing degenerative disease of the lumbar spine. Dr. Fermaglich
noted that appellant was taking pain medication and drove occasionally to the supermarket. He
stated, “No objective findings are present to confirm disability because only her subjective
complaints preclude her physical activities. My opinion is that objectively she should be able to
stand, walk, sit, turn and twist.” Dr. Fermaglich indicated that he had reviewed a job offer for a
secretary position and “no evidence for discogenic disease is present and the attached job offer
for secretary is an acceptable offer and should be satisfied in its entirety.” A work capacity
evaluation (Form OWCP-5c) was completed and indicated that appellant could work full time
with limitations.
In a letter dated February 24, 2004, the employing establishment offered appellant a fulltime position as a secretary (office automation). The Office, by letter dated April 14, 2004,
advised appellant that the offered position was considered suitable. Appellant was informed of
the provisions of 5 U.S.C. § 8106(c) and provided an opportunity to accept the position or
provide reasons for refusing within 30 days. Her representative submitted a May 20, 2004 letter
stating that appellant could not physically perform the position as she could not sit or walk for
extended periods. The representative also stated that appellant was using medication that
diminished her ability to concentrate and rendered her unable to drive.
By letter dated September 16, 2004, the Office found the reasons were insufficient and
appellant had 15 days to accept the position or her entitlement to compensation would be
terminated. Appellant submitted a September 26, 2004 letter stating that she was medically
unable to return to work.

2

In a decision dated October 15, 2004, the Office terminated compensation for wage loss
effective October 2, 2004 on the grounds that appellant had refused an offer of suitable work.
Appellant requested a hearing, which was held on September 20, 2005. She continued to submit
reports from Dr. Dennis, who opined that appellant remained totally disabled. In a July 12, 2005
report, submitted on September 22, 2005, Dr. Dennis stated that appellant was taking large doses
of Neurontin, which contributed to an inability to concentrate because of the sedative effects. He
continued to opine that appellant was totally disabled.
By decision dated November 22, 2005, the hearing representative affirmed the
October 15, 2004 decision. The hearing representative found that Dr. Fermaglich represented the
weight of the evidence regarding appellant’s work capacity and the offered job was suitable.
LEGAL PRECEDENT
5 U.S.C. § 8106(c) provides in pertinent part, “A partially disabled employee who …
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”
It is the Office’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.1 To justify such a termination, the Office
must show that the work offered was suitable.2 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.3
With respect to the procedural requirements of termination under section 8106(c), the
Board has held that the Office must inform appellant of the consequences of refusal to accept
suitable work and allow appellant an opportunity to provide reasons for refusing the offered
position.4 If appellant presents reasons for refusing the offered position, the Office must inform
the employee if it finds the reasons inadequate to justify the refusal of the offered position and
afford appellant a final opportunity to accept the position.5
It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.6
ANALYSIS
The initial question presented is whether the offered job was medically suitable. There
was a conflict in the medical evidence between the attending physician, Dr. Dennis, and the
1

Henry P. Gilmore, 46 ECAB 709 (1995).

2

John E. Lemker, 45 ECAB 258 (1993).

3

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

4

Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

5

Id.

6

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

3

second opinion physician, Dr. Smith, regarding appellant’s ability to work.7 Dr. Dennis opined
that appellant was totally disabled, while Dr. Smith found appellant could work full time with
restrictions.
Dr. Fermaglich, the referee examiner, provided results on examination and indicated that
he had reviewed the job offer for a secretary. He provided an unequivocal opinion that appellant
was capable of performing the job offered. Dr. Fermaglich explained that there were no
objective findings and no evidence of discogenic disease. The Board finds that he provided a
reasoned medical opinion indicating that the offered position of secretary was medically suitable.
As a referee examiner, his report is entitled to special weight and represents the weight of the
evidence.
The Office notified appellant of its finding that the secretary job offered was suitable and
offered appellant an opportunity to accept the position or provide reasons for refusing. Appellant
argued that she was not physically able to perform the position. This is a medical issue that was
resolved by Dr. Fermaglich. Appellant also asserted the medication she was taking rendered her
unable to concentrate or drive a vehicle. Dr. Fermaglich noted that appellant was taking
medications, including Neurontin, but he did indicate that appellant had been driving and he
provided no indication that the medications would prevent appellant from performing the job
duties.
In accord with established procedures, the Office notified appellant the offered reasons
were insufficient and provided appellant an additional 15 days to accept the position prior to
termination of compensation. The Board finds that the job offered was medical and vocationally
suitable, and the Office followed its procedures prior to termination of compensation.
Accordingly, the Board finds that the Office met its burden of proof to terminate compensation
for wage loss effective October 2, 2004 pursuant to 5 U.S.C. § 8106(c).
CONCLUSION
The Office met its burden of proof to terminate compensation October 2, 2004 on the
grounds that appellant had refused an offer of suitable work.

7

The Federal Employees’ Compensation Act provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary shall appoint a third
physician who shall make the examination. 5 U.S.C. § 8123(a). The implementing regulation states that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion of either a second
opinion physician or an Office medical adviser, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the appropriate
specialty and who has no prior connection with the case. 20 C.F.R. § 10.321 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2005 is affirmed.
Issued: January 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

